       Case 4:11-cv-00129-JAJ-CFB Document 284 Filed 05/03/19 Page 1 of 3




                             IN THE U.S. DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF IOWA
                                 CENTRAL DIVISION

 SUSAN THAYER,
 Qui Tam Plaintiff/Relator
 ON BEHALF OF HERSELF AND ON
 BEHALF OF THE U.S. OF AMERICA,
                                                        Case No. 4:11-cv-00129-JAJ-CFB
                Plaintiffs,
 vs.
 PLANNED PARENTHOOD OF THE
 HEARTLAND, INC. (f/k/a PLANNED
 PARENTHOOD OF GREATER IOWA,
 INC.),
                Defendant.

                              STIPULATION REGARDING PHASE II

      This Stipulation is entered between Plaintiff Relator Susan Thayer (“Plaintiff”) and
Defendant Planned Parenthood of the Heartland, Inc. (“PPH”).

        WHEREAS, the Court has bifurcated this matter into two phases, with Phase I limited to
the oral contraceptive pill claims in Count I of the Third Amended Complaint and Phase II
limited to the abortion unbundling claims in Count II of the Third Amended Complaint;

        WHEREAS, PPH has produced a list that it represents is a list of patients who received
an abortion procedure from PPH between October 1, 2005 to February 29, 2009 and who also
had services at PPH that were paid by Medicaid during that same time period (“Phase II Patient
List”);

        WHEREAS, Plaintiff requested the production of the full patient medical records (with
redactions of personally identifiable information) of certain specific patients that appeared on the
Phase II Patient List;

         WHEREAS, of the patient records requested by Plaintiff, PPH has produced the records
that it represents are the full patient medical records, with personally identifiable information
redacted, of nineteen (19) patients from the Phase II Patient List, which are bates labeled PPH
12350-12973 and PPH 13012-13342 (the “19 Patient Files”);

        WHEREAS, the 19 Patient Files are among the list of patient files that Plaintiff
specifically requested from the Phase II Patient List;

        WHEREAS, Plaintiff claims that the 19 Patient Files demonstrate PPH submitted false
claims to the government that are actionable under the False Claims Act, and intends to file a
      Case 4:11-cv-00129-JAJ-CFB Document 284 Filed 05/03/19 Page 2 of 3




motion for summary judgment on the Phase II Claim, as defined below;

       WHEREAS, PPH disagrees and denies that the 19 Patient Files demonstrate that PPH
submitted any actionable false claims under the False Claims Act, and PPH intends to move for
summary judgment on Plaintiff’s Phase II Claim, as defined below;

       NOW, THEREFORE, to streamline the issues for Phase II discovery and to avoid any
needless factual discovery, the Parties stipulate and agree as follows:

       1.      Phase II shall be limited to the following issue: whether PPH’s purported action
               during the relevant time period of seeking reimbursement from Medicaid for
               patient office visits occurring after an abortion (the “Phase II Claim”) is
               actionable under the False Claims Act. The Phase II Claim is the sole claim to be
               adjudicated in Phase II. Plaintiff does not assert other forms of alleged abortion
               unbundling.

       2.      The content of the 19 Patient Files are true and accurate and can be relied upon by
               the parties and the Court in any summary judgment proceedings related to Phase
               II. PPH need not produce any other patient files at this time and prior to the
               parties submitting cross motions for summary judgment on the Phase II Claim.

       3.      The 19 Patient Files that PPH has produced are not a statistically significant
               sample of all PPH patients who underwent an abortion procedure between
               October 1, 2005 to February 28, 2009 at PPH and for whom Medicaid paid for
               any charges for services provided by PPH during that time period. The Parties
               will use the 19 Patient Files solely as demonstrative examples in Phase II
               dispositive motion practice.

       4.      If the Court were to find that the Phase II Claim is actionable under the False
               Claims Act and PPH is liable for the Phase II Claim, the Parties will engage in
               subsequent fact discovery regarding the proper amount of damages based on
               instances of false claims.

       5.      For purposes of any dispositive motion practice in Phase II, Plaintiff will not use
               the 19 Patient Files as a basis for extrapolating the number of allegedly false
               claims in the relevant time frame of 2006-2008.

       6.      In turn, PPH will not rely upon the statistical insignificance of the 19 Patient Files
               as a basis for defending the Phase II Claim.

       IT IS SO STIPULATED.


 Counsel for Plaintiff/Relator Susan Thayer:     Counsel for Defendant Planned Parenthood of the
                                                 Heartland, Inc.:

 By:                                             By:
 /s/ J. Russell Hixson                           /s/ Kristen C. Rodriguez


                                                -2-
            Case 4:11-cv-00129-JAJ-CFB Document 284 Filed 05/03/19 Page 3 of 3




 J. Russell Hixson                          Alan S. Gilbert, pro hac vice
 HIXSON & BROWN, P.C.                       Kristen C. Rodriguez, pro hac vice
 160 S. 68th Street, Suite 1108             Cicely R. Miltich, pro hac vice
 West Des Moines, IA 50266                  DENTONS US LLP
 Telephone: (515) 222-2620                  233 S. Wacker Drive, Suite 5900
 rhixson@hixsonbrown.com                    Chicago, IL 60606
                                            Telephone: (312) 876-8000
                                            alan.gilbert@dentons.com
                                            kristen.rodriguez@dentons.com
                                            cicely.miltich@dentons.com

 Kevin H. Theriot                           Tony K. Lu, pro hac vice
 Kenneth J. Connelly                        DENTONS US LLP
 ALLIANCE DEFENDING FREEDOM                 101 Federal Street, Suite 2750
 15100 N. 90th Street                       Boston, Massachusetts 02110
 Scottsdale, AZ 85260                       Telephone: (617) 235-6817
 Telephone: (480) 444-0020                  tony.lu@dentons.com
 ktheriot@ADFlegal.org
 kconnelly@ADFlegal.org                     Jae Park, pro hac vice
                                            DENTONS US LLP
                                            4655 Executive Drive, Suite 700
                                            San Diego, California 92121
                                            Telephone: (619) 595-8064
                                            jae.park@dentons.com

                                            Carter White, pro hac vice
                                            DENTONS US LLP
                                            1221 Avenue of the Americas
                                            New York, New York 10020-1089
                                            Telephone: (212) 398-7619
                                            carter.white@dentons.com

                                            Stanley J. Thompson
                                            Jonathan C. Wilson
                                            DAVIS BROWN KOEHN SHORS & ROBERTS PC
                                            215 10th Street, Suite 1300
                                            Des Moines, IA 50309
                                            Telephone: (515) 288-2500
                                            stanthompson@davisbrownlaw.com
                                            jonathanwilson@davisbrownlaw.com




109812744




                                           -3-
